DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s restriction election filed March 8, 2021. Applicant elects Group I and SEQ ID NO:21 encoding SEQ ID NO:50 with traverse. Applicant traverses primarily that claims 7, 8, 11-14 and 16 are generically linked to claim 1 and refer back to claim 1, and therefore there would be no undue burden to examine these claims. Applicant further traverses that SEQ ID Nos. 61 and 92 are sorghum and corn homologs of PCNA2 which corresponds to the elected SEQ ID Nos. 21 and 50. Applicant’s traversals have been considered but are deemed unpersuasive for the following reasons. The claims of Group I merely requires the polynucleotide sequence. The claims of Group II require expression of the polynucleotide sequence at a particular level to obtain a certain phenotype or enhanced trait. The plants of Group I may be a repository for the polynucleotide sequence. No expression is required. There are additional considerations for Group II not present in Group I. Thus, rejoining Groups II with Group I would cause undue burden on Office resources. With regard to the species election, each sequence requires a separate database search, and Applicant does not indicate these sequences are obvious variants of each other. Thus, examination of multiple patentably distinct species would cause undue burden on Office resources. Claims 1-8, 10-14, 16-18, 22, 23 and 26 are pending. Claims 7, 8, 11-14, 16 and 26 are withdrawn from examination. Claims 1-6, 10, 17, 18, 22 and 23, directed to SEQ ID NO: 21 or a sequence encoding SEQ ID NO:50, are examined in the instant application. The restriction is made FINAL.   
Information Disclosure Statements (IDS)
2. 	Applicant’s IDS filed September 14, 2018, April 5, 2019, December 27, 2019 and March 1, 2020 have been considered Signed copies are attached. 
Claim Rejections - 35 USC § 112(b)
3. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4. 	Claims 1-6, 10, 17, 18, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claims 1, 17 and 22, it is suggested “sequence” be inserted before “identity” to clarify that the percentages are determined by sequence comparison and not by using other parameters, such as evolutionary relatedness. Also, it is unclear which percent sequence identity is intended to be a claim limitation, as multiple sequence identities are recited. It is suggested “at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% identity, or 100% identity” be amended to “at least 90% sequence identity”.
	In claim 5, the metes and bounds of “field crop” are unclear. It is unclear what properties the “field crop” plants have which would distinguish them from non-field crop plants. 

	In claim 18(b), (c) and (d), it is suggested “further” be inserted before “comprises” to clarify that these elements are in addition to the polynucleotide sequence set forth in claim 17.
	In claim 22, the metes and bounds of “a portion thereof” are unclear. The claim encompasses a two-nucleotide sequence. This does not appear to be Applicant’s intention. It is suggested the positions or size of the “portion thereof” be specified in the claim.   
	In claim 23, “The recombinant DNA construct of claim 22” lacks antecedence. Claim 22 is directed to a recombinant DNA molecule.
	Correction and/or clarification is required. 
Claim Rejections - 35 USC § 101
5. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. 	Claims 1-6, 10, 17, 18, 22 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed recombinant DNA construct and recombinant DNA molecule are indistinguishable from a naturally occurring gene comprising SEQ ID NO:21 or a sequence encoding SEQ ID NO:50 in a Zea mays plant. The recitation of “recombinant” Association for Molecular Pathology v. Myriad Genetics, Inc., --U.S.--(June 13, 2013). A vector, plasmid or operably linked promoter encompasses an unmodified Z. mays gene. It is suggested the claims recite a heterologous promoter operably linked to the polynucleotide sequence.
Claim Rejections - 35 USC § 112(a)
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8. 	Claims 1-6, 10, 17, 18, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	The 90-99% sequence identity to SEQ ID NO:21 or to a sequence encoding SEQ ID NO:51 is not enabled because 90-99% sequence identity encompasses unspecified substitutions, deletions, additions, and combinations thereof anywhere within the 

With regard to “a portion thereof” as set forth in claim 22, the breadth of “a portion thereof” encompasses a two-nucleotide sequence. Applicant does not disclose a use for a two-nucleotide sequence or any other portion of SEQ ID NO:21. Applicant has no working example of a portion thereof of SEQ ID NO:21. No functional activity is associated with the portion thereof. Applicant has no working example and provides no guidance as to how a portion thereof of SEQ ID NO:21 can be used as a donor template in site-directed integration for modulation of expression of an undisclosed endogenous gene.
Accordingly, given the lack of guidance, lack of working examples and unpredictability in the art, Applicant has not enabled the claimed recombinant DNA construct/molecule as commensurate in scope with the claims without undue experimentation.
9. 	Claims 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
	Claims 22 and 23 lack adequate written description because claim 22 is drawn to an insertion sequence for modulation of expression of an endogenous gene, however, the structure of the insertion sequence is not described. There is no disclosure as to the size, structure or site of insertion for the claimed insertion sequence. Claim 23(a) does not require that the insertion sequence be a promoter, an enhancer, an intron or a terminator region, as these are presented as one of three possible alternatives. Claim 23(b) and (c) do not address the insertion sequence, as they merely describe further embodiments in the recombinant DNA molecule. As shown in claim 23(a), an insertion sequence for modulating expression of an endogenous gene does not share a common structure or function. Neither the state of the prior art nor Applicant’s disclosure teaches a common structure or functional activity for insertion sequences that can modulate gene expression. Thus, the claimed insertion sequence for modulation of expression of an endogenous gene is not adequately described.
Additionally, the claimed invention lacks adequate description because SEQ ID NO:21 and a sequence encoding SEQ ID NO:50 from Z. mays are not representative of an endogenous gene having 90-99% sequence identity to these sequences from any source. Applicant does not disclose endogenous genes having 90-99% sequence identity to these sequences. Applicant does not disclose a common structure or motif shared by sequences having 90-99% sequence identity to these sequences. While one skilled in the art can generate a population of sequences having 90-99% sequence Z. mays, but the 90-99% sequence identity encompasses sequences from other plants and organisms, as well as naturally-occurring mutants and variants. The implication is that there is a gene and a protein other than that disclosed which exists in nature, but the structure thereof is not known. Thus, there are insufficient relevant identifying characteristics to allow one skilled in the art to predictably determine such mutants, allelic variants and sequences from other plants and organisms having 90-99% sequence identity to SEQ ID NO:21 or to a sequence encoding SEQ ID NO:50, absent further guidance. 
Accordingly, there is lack of adequate description to inform a skilled artisan that Applicant was in possession of the claimed invention at the time of filing. See Written Description guidelines published in Federal Register/ Vol.66, No. 4/ Friday, January 5, 2001/ Notices; p. 1099-1111.
Claim Rejections - 35 USC § 102
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
11. 	Claims 1-6, 10, 17, 18, 22 and 23 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by (Abad et al. (US 20140325710 (Applicant’s IDS)). Abad teaches a recombinant DNA construct comprising a sequence encoding SEQ ID NO:5024 operably linked to a promoter, wherein the recombinant DNA construct is placed in a vector ([0006], [0130]). SEQ ID NO:5024 of Abad is a homolog of SEQ ID NO:400 and has 100% sequence identity to Applicant’s SEQ ID NO:21. Abad further teaches a plant or seed comprising the recombinant DNA construct [0006]. The plant can be corn, soybean, cotton, canola, wheat, sunflower, alfalfa or barley [0005]. Abad also teaches propagules including cells, pollen, flower, leaf, stem, root, meristem and seeds [0088].  With regard to claims 17 and 23, the intended use of “for use as a donor template in site-directed integration” does not hold patentable weight if the claimed product is indistinguishable from the prior art product, i.e., a recombinant DNA molecule comprising a sequence encoding SEQ ID NO:5025 operably linked to a promoter. With regard to claim 22, an insertion sequence comprising a promoter would inherently modulate expression of an endogenous gene comprising a sequence encoding SEQ ID NO:5024. Accordingly, the claimed invention is anticipated by the prior art.
Remarks
12. 	No claim is allowed. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG T BUI/Primary Examiner, Art Unit 1663